Order and summary judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. The denials are frivolous. (Rochkind v. Perlman, 123 App. Div. 808; Hanna v. Mitchell, 202 id. 504; affd., 235 N. Y. 534.) The counterclaim sets up a cause of action in tort, to wit, the wrongful application of deposit of funds in plaintiff’s bank, and for which wrong large damages are demanded. The action is to recover a judgment on a promissory note upon which appellant was liable as an indorser. This counterclaim is not one which may be interposed under the provisions of section 266 of the Civil Practice Act. (Burroughs v. Tradesmen’s Nat. Bank, 87 Hun, 6; affd., 156 N. Y. 663; Wildenberger v. Ridgewood Nat. Bank, 230 id. 425, 427.) Present — Young, Hagarty, Carswell, Seudder and Davis, JJ.